The judgment of the court was pronounced by
Slidell, J.
This suit is brought by the plaintiffs, who were defendant’s factors, to recover from him the sum of 11,117 86, a balance of accounts, as exhibited by an account annexed to the petition. The account annexed to the petition shows a balance of 11,117 86, but commences with one item of 11,020 79, stated as follows: “June 30, 1841, To balance of the former account, as rendered, 11,020 79.” In the petition is an allegation, “ that petitioners presented an account current, with the amount due by the said Goza, on or about the 20th July, 1841, which account came duly to the possession of the said Goza, and, on the 20th July, 1841, the said Goza promised to pay the same.” *396&c. In the account annexed to the petition, the next item to that of $1,020 79, is an item charged as follows: “ July 14, 1841. Our invoice of this date, $38, 69.” By a comparison of these dates and items it is impossible to say, whether the account stated in the petition as rendered is the same as that stated as rendered in the account annexed to the petition. It will also be observed, that the n.ew items form a very trifling portion of the balance claimed.
The defendant excepted to the petition as not sufficiently informing him of the nature of the demand, and we are of opinion that the exception should have been sustained. It is true that o.ur rules of pleading are liberal, but we ought not to extend this liberality so far as to force a defendant to answer, until he is informed, with reasonable certainty, of .the items and nature of the plaintiff’s claim. The averments of the petition are not sufficiently full and explicit to charge the defendant for the item of $1,020 79, as upon abalance of a former account rendered, approved and finally adjusted between the parties. The defendant was .entitled to information of the items of debit apd credit of which the account producing the balance was composed, and, having demanded it by his exception, the plaintiffs should not have .been permitted to proceed further in the cause until it was furnished. 'We may also remark that there is some obscurity in the testimony in this cause, which illustrates the propriety of enforcing a reasonable accuracy and fullness of pleading, before going to trial.
It is therefore decreed, that the judgment of the court below be reversed, that the exception of the defendant be sustained, .and that this cause be remanded, with leave to the plaintiffs to amend their petition, and for further proceedings according to law; the plaintiffs paying the costs of this appeal.